1    WILLIAM J. PORTANOVA, State Bar No. 106193
     Attorney at Law
2    400 Capitol Mall, Suite 1100
3    Sacramento, CA 95814
     Telephone: (916) 444-7900
4    Fax: (916) 444-7998
     Portanova@TheLawOffices.com
5
     Attorney for Defendant
6    Cecilia Yu
7

8                               UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                    CASE No. 2:16-cr-00079-MCE
12                     Plaintiff,                  NOTICE OF EXCLUSION OF TIME
13           v.                                    DATE: January 30, 2020
14    CECILIA YU,                                  TIME: 9:00 AM
                                                   COURT: Hon. Morrison C. England
15                     Defendant.
16

17

18         Defendant Cecilia Yu, and plaintiff United States of America, by and through their

19   respective counsel, hereby stipulate that the time period from January 30, 2020, through

20   May 7, 2020, should be excluded for the purpose of computing time within which trial

21   must commence under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.

22         By previous court order, this matter was set for status conference on February 7,

23   2020. On December 5, 2019, this action was reassigned to the Honorable Morrison C.

24   England. On December 9, 2020, on the Court’s own motion, a status conference was

25   set for January 30, 2020. On January 9, 2020, on the Court’s own motion, the January

26   30th status conference was vacated and continued to May 7, 2020. The parties are

27   currently engaged in plea negotiations and defense counsel has retained an expert to

28   assist in reviewing the loss calculations. Defense counsel requires additional time to
                                                  1
1    prepare, to receive and review his expert’s findings, and to assess the potential

2    application of certain provisions of the Sentencing Guidelines in order to fully advise his

3    client regarding her potential plea. Accordingly, the parties respectfully request that the

4    time between January 30, 2020, and May 7, 2020, be excluded under U.S.C. 18 U.S.C.

5    § 3161(h)(7)(A), (B)(iv) and Local Code T4.

6

7                                                      Respectfully submitted,

8

9    DATED: January 30, 2020                           /s/ William J. Portanova___________
                                                       WILLIAM J. PORTANOVA
10                                                     Counsel for Defendant
11                                                     Cecilia Yu

12

13
     DATED: January 30, 2020                           McGREGOR W. SCOTT
14                                                     United States Attorney

15
                                                       /s/ Mira Chernick________________
16                                                     MIRA CHERNICK
                                                       Assistant United States Attorneys
17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
1                                              ORDER
2
            IT IS HEREBY ORDERED that, for the purpose of computing time under the
3
     Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time
4
     period from January 30, 2020, through May 7, 2020, inclusive, is deemed excludable
5
     pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv) and Local Code T4 because the ends of
6
     justice served by the continuance outweigh the best interest of the public and the
7
     defendant in a speedy trial. Nothing in this order shall preclude a finding that other
8
     provisions of the Speedy Trial Act dictate that additional time periods are excludable
9
     from the period within which a trial must commence.
10
            IT IS SO FOUND AND ORDERED.
11

12
     DATED: February 3, 2020
13

14

15                                           _______________________________________
                                             MORRISON C. ENGLAND, JR.
16                                           UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                   3
